


Exhibit 10.1

 

HERTZ GLOBAL HOLDINGS, INC.
STOCK INCENTIVE PLAN

 

Article I
Purpose

 

Hertz Global Holdings, Inc. has established this stock incentive plan to foster
and promote its long-term financial success. Capitalized terms have the meaning
given in Article XI.

 

Article II
Powers of the Board

 


SECTION 2.1                                      POWER TO GRANT AWARDS. THE
BOARD SHALL SELECT EMPLOYEES TO PARTICIPATE IN THE PLAN. THE BOARD SHALL ALSO
DETERMINE FROM TIME TO TIME WHETHER, AND THE TERMS UNDER WHICH, ELIGIBLE
DIRECTORS (OR CLASSES OR CATEGORIES OF ELIGIBLE DIRECTORS) MAY RECEIVE DIRECTOR
SHARE AWARDS. THE BOARD SHALL DETERMINE THE TERMS OF EACH AWARD, CONSISTENT WITH
THE PLAN. NOTWITHSTANDING THE FOREGOING, THE COMPENSATION COMMITTEE OF THE BOARD
MAY DETERMINE THE SPECIFIC NUMBER OF COMMON SHARES TO BE OFFERED AND/OR OPTIONS
TO BE GRANTED TO AN INDIVIDUAL EMPLOYEE OR ELIGIBLE DIRECTOR, IN EACH CASE
OTHERWISE CONSISTENT WITH THE TERMS OF THE PLAN.

 


SECTION 2.2                                      ADMINISTRATION. THE BOARD SHALL
BE RESPONSIBLE FOR THE ADMINISTRATION OF THE PLAN. THE BOARD MAY PRESCRIBE,
AMEND AND RESCIND RULES AND REGULATIONS RELATING TO THE ADMINISTRATION OF THE
PLAN, PROVIDE FOR CONDITIONS AND ASSURANCES IT DEEMS NECESSARY OR ADVISABLE TO
PROTECT THE INTERESTS OF THE COMPANY AND MAKE ALL OTHER DETERMINATIONS NECESSARY
OR ADVISABLE FOR THE ADMINISTRATION AND INTERPRETATION OF THE PLAN. ANY
AUTHORITY EXERCISED BY THE BOARD UNDER THE PLAN SHALL BE EXERCISED BY THE BOARD
IN ITS SOLE DISCRETION. DETERMINATIONS, INTERPRETATIONS OR OTHER ACTIONS MADE OR
TAKEN BY THE BOARD UNDER THE PLAN SHALL BE FINAL, BINDING AND CONCLUSIVE FOR ALL
PURPOSES AND UPON ALL PERSONS.

 


SECTION 2.3                                      DELEGATION BY THE BOARD. ALL OF
THE POWERS, DUTIES AND RESPONSIBILITIES OF THE BOARD SPECIFIED IN THIS PLAN
MAY BE EXERCISED AND PERFORMED BY ANY DULY CONSTITUTED COMMITTEE THEREOF TO THE
EXTENT AUTHORIZED BY THE BOARD TO EXERCISE AND PERFORM SUCH POWERS, DUTIES AND
RESPONSIBILITIES, AND ANY DETERMINATION, INTERPRETATION OR OTHER ACTION TAKEN BY
SUCH COMMITTEE SHALL HAVE THE SAME EFFECT HEREUNDER AS IF MADE OR TAKEN BY THE
BOARD.

 

--------------------------------------------------------------------------------


 

Article III
Shares Subject to Plan

 


SECTION 3.1                                      NUMBER. THE MAXIMUM NUMBER OF
SHARES OF COMMON SHARES THAT MAY BE ISSUED UNDER THE PLAN OR BE SUBJECT TO
AWARDS MAY NOT EXCEED 25,000,000 SHARES. THE SHARES OF COMMON SHARES TO BE
DELIVERED UNDER THE PLAN MAY CONSIST, IN WHOLE OR IN PART, OF AUTHORIZED BUT
UNISSUED COMMON SHARES THAT ARE NOT RESERVED FOR ANY OTHER PURPOSE.

 


SECTION 3.2                                      CANCELED, TERMINATED OR
FORFEITED AWARDS. IF ANY AWARD OR PORTION THEREOF IS FOR ANY REASON FORFEITED,
CANCELED OR OTHERWISE TERMINATED WITHOUT EXERCISE, THE COMMON SHARES SUBJECT TO
SUCH AWARD OR PORTION THEREOF SHALL AGAIN BE AVAILABLE FOR GRANT UNDER THE PLAN.

 


SECTION 3.3                                      ADJUSTMENT IN CAPITALIZATION.
THE NUMBER OF COMMON SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN AND THE
NUMBER, CLASS, EXERCISE PRICE OR OTHER TERMS OF ANY OUTSTANDING AWARD MAY BE
ADJUSTED BY THE BOARD IF IT SHALL DEEM SUCH AN ADJUSTMENT NECESSARY OR
APPROPRIATE TO REFLECT ANY COMMON SHARES DIVIDEND, STOCK SPLIT OR SHARE
COMBINATION OR ANY RECAPITALIZATION, MERGER, CONSOLIDATION, EXCHANGE OF SHARES,
LIQUIDATION OR DISSOLUTION OF THE COMPANY OR OTHER SIMILAR TRANSACTION AFFECTING
THE COMMON SHARES.

 

Article IV
Stock Purchase

 


SECTION 4.1                                      AWARDS AND ADMINISTRATION. THE
BOARD MAY OFFER AND SELL COMMON SHARES TO PARTICIPANTS AT SUCH TIME OR TIMES AS
IT SHALL DETERMINE, THE TERMS OF WHICH SHALL BE SET FORTH IN A SUBSCRIPTION
AGREEMENT.

 


SECTION 4.2                                      MINIMUM PURCHASE PRICE. UNLESS
OTHERWISE DETERMINED BY THE BOARD, THE PURCHASE PRICE FOR ANY COMMON SHARES TO
BE OFFERED AND SOLD PURSUANT TO THIS ARTICLE IV SHALL NOT BE LESS THAN THE FAIR
MARKET VALUE ON THE GRANT DATE.

 


SECTION 4.3                                      PAYMENT. UNLESS OTHERWISE
DETERMINED BY THE BOARD, THE PURCHASE PRICE WITH RESPECT TO ANY COMMON SHARES
OFFERED AND SOLD PURSUANT TO THIS ARTICLE IV SHALL BE PAID IN CASH OR OTHER
READILY AVAILABLE FUNDS SIMULTANEOUSLY WITH THE CLOSING OF THE PURCHASE OF SUCH
COMMON SHARES.

 

2

--------------------------------------------------------------------------------


 

Article V
Terms of Options

 


SECTION 5.1                                      GRANT OF OPTIONS. THE BOARD
MAY GRANT OPTIONS TO PARTICIPANTS AT SUCH TIME OR TIMES AS IT SHALL DETERMINE.
OPTIONS GRANTED PURSUANT TO THE PLAN WILL NOT BE “INCENTIVE STOCK OPTIONS” AS
DEFINED IN THE CODE UNLESS OTHERWISE DETERMINED BY THE BOARD. EACH OPTION
GRANTED TO A PARTICIPANT SHALL BE EVIDENCED BY AN OPTION AGREEMENT THAT SHALL
SPECIFY THE NUMBER OF COMMON SHARES THAT MAY BE PURCHASED PURSUANT TO SUCH
OPTION, THE EXERCISE PRICE AT WHICH A COMMON SHARE MAY BE PURCHASED PURSUANT TO
SUCH OPTION, THE DURATION OF SUCH OPTION (NOT TO EXCEED THE TENTH ANNIVERSARY OF
THE GRANT DATE), AND SUCH OTHER TERMS AS THE BOARD SHALL DETERMINE.

 


SECTION 5.2                                      EXERCISE PRICE. THE EXERCISE
PRICE PER COMMON SHARE TO BE PURCHASED UPON EXERCISE OF AN OPTION SHALL NOT BE
LESS THAN THE FAIR MARKET VALUE ON THE GRANT DATE.

 


SECTION 5.3                                      VESTING AND EXERCISE OF
OPTIONS. OPTIONS SHALL BECOME VESTED OR EXERCISABLE IN ACCORDANCE WITH THE
VESTING SCHEDULE OR UPON THE ATTAINMENT OF SUCH PERFORMANCE CRITERIA AS SHALL BE
SPECIFIED BY THE BOARD ON OR BEFORE THE GRANT DATE. UNLESS OTHERWISE DETERMINED
BY THE BOARD OR THE COMPENSATION COMMITTEE ON OR BEFORE THE GRANT DATE, ONE
FIFTH OF THE OPTIONS SHALL VEST AND BECOME EXERCISABLE ON EACH OF THE FIRST,
SECOND, THIRD, FOURTH AND FIFTH ANNIVERSARIES OF THE GRANT DATE. THE BOARD OR
THE COMPENSATION COMMITTEE MAY ACCELERATE THE VESTING OR EXERCISABILITY OF ANY
OPTION, ALL OPTIONS OR ANY CLASS OF OPTIONS AT ANY TIME AND FROM TIME TO TIME.

 


SECTION 5.4                                      PAYMENT. THE BOARD SHALL
ESTABLISH PROCEDURES GOVERNING THE EXERCISE OF OPTIONS, WHICH PROCEDURES SHALL
GENERALLY REQUIRE THAT PRIOR WRITTEN NOTICE OF EXERCISE BE GIVEN AND THAT THE
EXERCISE PRICE (TOGETHER WITH ANY REQUIRED WITHHOLDING TAXES OR OTHER SIMILAR
TAXES, CHARGES OR FEES) BE PAID IN FULL IN CASH, CASH EQUIVALENTS OR OTHER
READILY-AVAILABLE FUNDS AT THE TIME OF EXERCISE. NOTWITHSTANDING THE FOREGOING,
ON SUCH TERMS AS THE BOARD MAY ESTABLISH FROM TIME TO TIME FOLLOWING A PUBLIC
OFFERING (I) THE BOARD MAY PERMIT A PARTICIPANT TO TENDER ANY COMMON SHARES SUCH
PARTICIPANT HAS OWNED FOR AT LEAST SIX MONTHS AND ONE DAY FOR ALL OR A PORTION
OF THE APPLICABLE EXERCISE PRICE OR MINIMUM REQUIRED WITHHOLDING TAXES AND
(II) THE BOARD MAY AUTHORIZE THE COMPANY TO ESTABLISH A BROKER-ASSISTED EXERCISE
PROGRAM. IN CONNECTION WITH ANY OPTION EXERCISE, THE COMPANY MAY REQUIRE THE
PARTICIPANT TO FURNISH OR EXECUTE SUCH OTHER DOCUMENTS AS IT SHALL REASONABLY
DEEM NECESSARY TO (A) EVIDENCE SUCH EXERCISE, (B) DETERMINE WHETHER REGISTRATION
IS THEN REQUIRED UNDER THE U.S. FEDERAL SECURITIES LAWS OR SIMILAR NON-U.S. LAWS
OR (C) COMPLY WITH OR SATISFY THE REQUIREMENTS OF THE U.S.

 

3

--------------------------------------------------------------------------------


 


FEDERAL SECURITIES LAWS, APPLICABLE STATE OR NON-U.S. SECURITIES LAWS OR ANY
OTHER LAW. AS A CONDITION TO THE EXERCISE OF ANY OPTION BEFORE A PUBLIC
OFFERING, A PARTICIPANT SHALL ENTER INTO A SUBSCRIPTION AGREEMENT.

 

Article VI
Termination of Employment

 


SECTION 6.1                                      EXPIRATION OF OPTIONS FOLLOWING
TERMINATION OF EMPLOYMENT. UNLESS OTHERWISE DETERMINED BY THE BOARD ON OR BEFORE
THE GRANT DATE, IF A PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS
SUBSIDIARIES TERMINATES, SUCH PARTICIPANT’S OPTIONS SHALL BE TREATED AS FOLLOWS:

 


(A)                                  ANY UNVESTED OPTIONS SHALL TERMINATE
EFFECTIVE AS OF SUCH TERMINATION OF EMPLOYMENT; PROVIDED THAT IF THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED IN A SPECIAL TERMINATION (I.E., BY
REASON OF THE EMPLOYEE’S DEATH OR DISABILITY), ANY UNVESTED OPTIONS HELD BY THE
EMPLOYEE SHALL IMMEDIATELY VEST AS OF THE EFFECTIVE DATE OF SUCH SPECIAL
TERMINATION;

 


(B)                                 EXCEPT IN THE CASE OF A TERMINATION FOR
CAUSE, VESTED OPTIONS SHALL REMAIN EXERCISABLE THROUGH THE EARLIEST OF (I) THE
NORMAL EXPIRATION DATE, (II) 60 DAYS AFTER THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT (180 DAYS IN THE CASE OF A SPECIAL TERMINATION OR A RETIREMENT AT
NORMAL RETIREMENT AGE OR LATER) AND (III) ANY CANCELLATION PURSUANT TO
SECTION 7.1; AND

 


(C)                                  IN THE CASE OF A TERMINATION FOR CAUSE, ANY
AND ALL OPTIONS HELD BY SUCH PARTICIPANT (WHETHER OR NOT THEN VESTED OR
EXERCISABLE) SHALL TERMINATE IMMEDIATELY UPON SUCH TERMINATION OF EMPLOYMENT.

 


SECTION 6.2                                      CERTAIN RIGHTS UPON TERMINATION
OF EMPLOYMENT PRIOR TO A PUBLIC OFFERING. EACH SUBSCRIPTION AGREEMENT SHALL
PROVIDE THAT THE COMPANY AND THE INITIAL INVESTORS SHALL HAVE SUCCESSIVE RIGHTS
PRIOR TO A PUBLIC OFFERING TO PURCHASE ALL OR ANY PORTION OF A PARTICIPANT’S
COMMON SHARES UPON ANY TERMINATION OF EMPLOYMENT, AT SUCH TIME AND AT A PURCHASE
PRICE PER SHARE EQUAL TO THE FAIR MARKET VALUE AS OF THE DATE SPECIFIED IN THE
SUBSCRIPTION AGREEMENT (OR, IF THE PARTICIPANT’S EMPLOYMENT TERMINATION
QUALIFIES AS A TERMINATION FOR CAUSE, FOR A PURCHASE PRICE PER SHARE EQUAL TO
THE LESSER OF (I) THE FAIR MARKET VALUE AS OF THE DATE SPECIFIED IN THE
SUBSCRIPTION AGREEMENT AND (II) SUCH PARTICIPANT’S PER SHARE PURCHASE PRICE),
MINUS ANY APPLICABLE EXERCISE PRICE. THE BOARD MAY PROVIDE IN A SUBSCRIPTION
AGREEMENT THAT FOLLOWING A PARTICIPANT’S SPECIAL

 

4

--------------------------------------------------------------------------------


 


TERMINATION, RETIREMENT AT OR AFTER NORMAL RETIREMENT AGE OR TERMINATION OF
EMPLOYMENT BY THE COMPANY OR ITS SUBSIDIARIES WITHOUT CAUSE IN EACH CASE PRIOR
TO A PUBLIC OFFERING, SUCH PARTICIPANT MAY REQUIRE THE COMPANY TO REPURCHASE ALL
(BUT NOT LESS THAN ALL) OF SUCH PARTICIPANT’S COMMON SHARES (BUT EXCLUDING ANY
SHARES ACQUIRED ON EXERCISE OF AN OPTION), AT SUCH TIME AND AT A PURCHASE PRICE
PER SHARE EQUAL TO THE FAIR MARKET VALUE AS OF THE DATE SPECIFIED IN THE
SUBSCRIPTION AGREEMENT, SUBJECT TO THE COMPANY HAVING THE ABILITY TO DO SO UNDER
THE TERMS OF ITS FINANCING AGREEMENTS.

 

Article VII
Change in Control

 


SECTION 7.1                                      ACCELERATED VESTING AND
PAYMENT. EXCEPT AS OTHERWISE PROVIDED IN THIS ARTICLE VII, AND UNLESS OTHERWISE
PROVIDED IN THE AWARD AGREEMENT, UPON A CHANGE IN CONTROL EACH OPTION, WHETHER
VESTED OR UNVESTED, SHALL BE CANCELED IN EXCHANGE FOR A PAYMENT IN AN AMOUNT OR
WITH A VALUE EQUAL TO THE EXCESS, IF ANY, OF THE CHANGE IN CONTROL PRICE OVER
THE EXERCISE PRICE FOR SUCH OPTION.

 


SECTION 7.2                                      ALTERNATIVE OPTIONS. NO
CANCELLATION, ACCELERATION OR OTHER PAYMENT SHALL OCCUR WITH RESPECT TO ANY
OPTION IF THE BOARD REASONABLY DETERMINES IN GOOD FAITH, PRIOR TO THE OCCURRENCE
OF A CHANGE IN CONTROL, THAT SUCH OPTION SHALL BE HONORED OR ASSUMED, OR NEW
RIGHTS SUBSTITUTED THEREFOR FOLLOWING THE CHANGE IN CONTROL (SUCH HONORED,
ASSUMED OR SUBSTITUTED AWARD, AN “ALTERNATIVE AWARD”), PROVIDED THAT ANY
ALTERNATIVE AWARD MUST:

 


(A)                                  GIVE THE PARTICIPANT WHO HELD SUCH OPTION
RIGHTS AND ENTITLEMENTS SUBSTANTIALLY EQUIVALENT TO OR BETTER THAN THE RIGHTS
AND TERMS APPLICABLE UNDER SUCH OPTION, INCLUDING, BUT NOT LIMITED TO, AN
IDENTICAL OR BETTER EXERCISE AND VESTING SCHEDULE, IDENTICAL OR BETTER TIMING
AND METHODS OF PAYMENT AND, IF THE ALTERNATIVE AWARD OR THE SECURITIES
UNDERLYING IT ARE NOT PUBLICLY-TRADED, IDENTICAL OR BETTER RIGHTS FOLLOWING A
TERMINATION OF EMPLOYMENT TO REQUIRE THE COMPANY OR THE ACQUIROR IN SUCH CHANGE
IN CONTROL TO REPURCHASE THE ALTERNATIVE AWARD OR SECURITIES UNDERLYING SUCH
ALTERNATIVE AWARD; AND

 


(B)                                 HAVE TERMS SUCH THAT IF, WITHIN TWO YEARS
FOLLOWING A CHANGE IN CONTROL, A PARTICIPANT’S EMPLOYMENT IS INVOLUNTARILY OR
CONSTRUCTIVELY TERMINATED (OTHER THAN FOR CAUSE), SUCH ALTERNATIVE AWARD SHALL
IMMEDIATELY VEST IN FULL AND SUCH PARTICIPANT SHALL RECEIVE A CASH PAYMENT EQUAL
TO THE EXCESS (IF ANY) OF THE FAIR MARKET VALUE OF THE STOCK SUBJECT TO

 

5

--------------------------------------------------------------------------------


 


THE ALTERNATIVE AWARD ON THE DATE OF SURRENDER OVER THE PRICE THAT SUCH
PARTICIPANT WOULD BE REQUIRED TO PAY TO EXERCISE SUCH ALTERNATIVE AWARD OR SHALL
HAVE AN IMMEDIATE RIGHT TO EXERCISE SUCH ALTERNATIVE AWARD AND RECEIVE SHARES
THAT ARE THEN PUBLICLY-TRADED.

 


SECTION 7.3                                      LIMITATION OF BENEFITS. IF,
WHETHER AS A RESULT OF ACCELERATED VESTING, THE GRANT OF AN ALTERNATIVE AWARD OR
OTHERWISE, A PARTICIPANT WOULD RECEIVE ANY PAYMENT, DEEMED PAYMENT OR OTHER
BENEFIT AS A RESULT OF THE OPERATION OF SECTION 7.1 OR SECTION 7.2 THAT,
TOGETHER WITH ANY OTHER PAYMENT, DEEMED PAYMENT OR OTHER BENEFIT A PARTICIPANT
MAY RECEIVE UNDER ANY OTHER PLAN, PROGRAM, POLICY OR ARRANGEMENT, WOULD
CONSTITUTE AN “EXCESS PARACHUTE PAYMENT” UNDER SECTION 280G OF THE CODE, THEN,
NOTWITHSTANDING ANYTHING IN THIS PLAN TO THE CONTRARY, THE PAYMENTS, DEEMED
PAYMENTS OR OTHER BENEFITS SUCH PARTICIPANT WOULD OTHERWISE RECEIVE UNDER
SECTION 7.1 OR SECTION 7.2 SHALL BE REDUCED TO THE EXTENT NECESSARY TO ELIMINATE
ANY SUCH EXCESS PARACHUTE PAYMENT AND SUCH PARTICIPANT SHALL HAVE NO FURTHER
RIGHTS OR CLAIMS WITH RESPECT THERETO. IF THE PRECEDING SENTENCE WOULD RESULT IN
A REDUCTION OF THE PAYMENTS, DEEMED PAYMENTS OR OTHER BENEFITS A PARTICIPANT
WOULD OTHERWISE RECEIVE IN MORE THAN AN IMMATERIAL AMOUNT, THE COMPANY WILL USE
ITS COMMERCIALLY REASONABLE BEST EFFORTS TO SEEK THE APPROVAL OF THE COMPANY’S
SHAREHOLDERS IN THE MANNER PROVIDED FOR IN SECTION 280G(B)(5) OF THE CODE AND
THE REGULATIONS THEREUNDER WITH RESPECT TO SUCH REDUCED PAYMENTS OR OTHER
BENEFITS (IF THE COMPANY IS ELIGIBLE TO DO SO), SO THAT SUCH PAYMENTS WOULD NOT
BE TREATED AS “PARACHUTE PAYMENTS” FOR THESE PURPOSES (AND THEREFORE WOULD CEASE
TO BE SUBJECT TO REDUCTION PURSUANT TO THIS SECTION 7.3).

 

Article VIII
Director Share Awards

 

The Board may provide for the grant of Director Share Awards to Eligible
Directors (or categories or classes of Eligible Directors) on such terms as the
Board shall determine from time to time, including as part of the retainer or
other fees payable to an Eligible Director, or as part of an arrangement that
permits the deferral of payment of such fees, on a mandatory or elective basis,
into the right to receive Common Shares and distributions thereon in the future
or a cash payment measured by reference to the value therof.

 

6

--------------------------------------------------------------------------------


 

Article IX
Authority to Vary Terms or Establish Local Jurisdiction Plans

 

The Board may vary the terms of Awards under the Plan, or establish sub-plans
under this Plan to authorize the grant of awards that have additional or
different terms or features from those otherwise provided for in the Plan, if
and to the extent the Board determines necessary or appropriate to permit the
grant of awards that are best suited to further the purposes of the Plan and to
comply with applicable securities laws in a particular jurisdiction or provide
terms appropriately suited for Employees in such jurisdiction in light of the
tax laws of such jurisdiction while being as consistent as otherwise possible
with the terms of Awards under the Plan; provided that this Article IX shall not
be deemed to authorize any increase in the number of Common Shares available for
issuance under the Plan set forth in Section 3.1.

 

Article X
Amendment, Modification, and Termination of the Plan

 

The Board may terminate or suspend the Plan at any time, and may amend or modify
the Plan from time to time. No amendment, modification, termination or
suspension of the Plan shall in any manner adversely affect any Award
theretofore granted under the Plan without the consent of the Participant
holding such Award or the consent of a majority of Participants holding similar
Awards (such majority to be determined based on the number of shares covered by
such Awards). Shareholder approval of any such amendment, modification,
termination or suspension shall be obtained to the extent mandated by applicable
law, or if otherwise deemed appropriate by the Board.

 

Article XI
Definitions

 


SECTION 11.1                                DEFINITIONS. WHENEVER USED HEREIN,
THE FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW:

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such first
Person; provided that a director, member of management or other Employee of the
Company or any of its Subsidiaries shall not be deemed to be an Affiliate of the
Investors. For these purposes, “control” (including the terms “controlled by”
and “under common control with”)

 

7

--------------------------------------------------------------------------------


 

means the possession, directly or indirectly, of the power to direct or cause
the direction of the management policies of a Person by reason of ownership of
voting securities, by contract or otherwise.

 

“Alternative Award” has the meaning given in Section 7.2.

 

“Award” shall mean an Option, Director Share Award or an offer and sale of
Common Shares pursuant to Article IV, in each case granted pursuant to the terms
of the Plan.

 

“Award Agreement” means a Subscription Agreement, an Option Agreement or any
other agreement evidencing an Award.

 

“Board” means the Board of Directors of the Company.

 

“Carlyle Investors” means, collectively, (i) Carlyle Partners IV, L.P., (ii) CEP
II Participations S.àr.l., (iii) CP IV Co-investment, L.P., and (iv) CEP II U.S.
Investments, L.P.

 

“Cause” means, unless otherwise provided in the Award Agreement, any of the
following:  (i) the Participant’s commission of a crime involving fraud, theft,
false statements or other similar acts or commission of any crime that is a
felony (or a comparable classification in a jurisdiction that does not use these
terms); (ii) the Participant’s engaging in any conduct that constitutes an
employment disqualification under applicable law; (iii) the Participant’s
willful or grossly negligent failure to perform his or her employment-related
duties for the Company and its Subsidiaries; (iv) the Participant’s material
violation of any Company policy as in effect from time to time; (v) the
Participant’s engaging in any act or making any statement that impairs, impugns,
denigrates, disparages or negatively reflects upon the name, reputation or
business interests of the Company or its Subsidiaries; (vi) the Participant’s
material breach of any Award Agreement, employment agreement, or noncompetition,
nondisclosure or nonsolicitation agreement to which the Participant is a party
or by which the Participant is bound or (vii) the Participant’s engaging in any
conduct injurious or detrimental to the Company or its any of its Subsidiaries.
The determination as to whether “Cause” has occurred shall be made by the Board,
which shall have the authority to waive the consequences under the Plan of the
existence or occurrence of any of the events, acts or omissions constituting
“Cause.”  A termination for Cause shall be deemed to include a determination
following a Participant’s termination of employment for any reason that the
circumstances existing prior to such termination for the

 

8

--------------------------------------------------------------------------------


 

Company or one of its Subsidiaries to have terminated such Participants
employment for Cause.

 

“CDR Investors” means, collectively, (i) Clayton, Dubilier & Rice Fund VII,
L.P., (ii) CDR CCMG Co-Investor L.P., and (iii) CD&R Parallel Fund VII, L.P.

 

“Change in Control” means the first to occur of the following events after the
Effective Date:

 

(i)  the acquisition by any person, entity or “group” (as defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended) of 50% or more
of the combined voting power of the Company’s then outstanding voting
securities, other than any such acquisition by the Company, any of its
Subsidiaries, any employee benefit plan of the Company or any of its
Subsidiaries, or by the Investors, or any Affiliates of any of the foregoing;

 

(ii)  the merger, consolidation or other similar transaction involving the
Company, as a result of which persons who were stockholders of the Company
immediately prior to such merger, consolidation, or other similar transaction do
not, immediately thereafter, own, directly or indirectly, more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the merged or consolidated company;

 

(iii)  within any 24-month period, the persons who were directors of the Company
at the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board, provided that any director elected
or nominated for election  to the Board  by a majority of the Incumbent
Directors then still in office shall be deemed to be an Incumbent Director for
purposes of this clause (iii); or

 

(iv)  the sale, transfer or other disposition of all or substantially all of the
assets of the Company to one or more persons or entities that are not,
immediately

 

9

--------------------------------------------------------------------------------


 

prior to such sale, transfer or other disposition, Affiliates of  the Company.

 

Notwithstanding the foregoing, a Public Offering shall not constitute a Change
in Control.

 

“Change in Control Price” means the price per Common Share offered in
conjunction with any transaction resulting in a Change in Control. If any
part of the offered price is payable other than in cash, the Change in Control
price shall be determined in good faith by the Board as constituted immediately
prior to the Change in Control.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.

 

“Common Shares” means the Common Stock, par value U.S. $.01 per share, of the
Company.

 

“Company” means Hertz Global Holdings, Inc., a Delaware corporation, and any
successor thereto.

 

“Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.

 

“Director Share Award” means an award pursuant to Article VIII to an Eligible
Director of Common Shares, a right to receive Common Shares or a payment
measured by reference thereto and distributions thereon.

 

“Disability” means, unless otherwise provided in an Award Agreement, a
Participant’s long-term disability within the meaning of the long-term
disability insurance plan or program of the Company or any Subsidiary then
covering the Participant, or in the absence of such a plan or program, as
determined by the Board. The Board’s reasoned and good faith judgment of
Disability shall be final and shall be based on such competent medical evidence
as shall be presented to it by the Participant or by any physician or group of
physicians or other competent medical expert employed by the Participant or the
Company to advise the Board.

 

“Effective Date” has the meaning given in Section 12.12.

 

“Eligible Director” means a member of the Board other than an employee or
officer of the Company or any of its Subsidiaries.

 

10

--------------------------------------------------------------------------------


 

“Employee” means any executive, officer or other employee of the Company or any
Subsidiary.

 

“Fair Market Value” means, as of any date of determination prior to a Public
Offering, the per share fair market value on such date of a share of Common
Shares as determined in good faith by the Board. In making a determination of
Fair Market Value, the Board shall give due consideration to such factors as it
deems appropriate, including, but not limited to, the earnings and other
financial and operating information of the Company in recent periods, the
potential value of the Company as a whole, the future prospects of the Company
and the industries in which it competes, the history and management of the
Company, the general condition of the securities markets, the fair market value
of securities of companies engaged in businesses similar to those of the
Company, and any recent valuation of the Common Shares that shall have been
performed by an independent valuation firm (although nothing herein shall
obligate the Board to obtain any such independent valuation). The determination
of Fair Market Value will not give effect to any restrictions on transfer of the
Common Shares or take into account any control premium, but shall be determined
taking into account the fact that such shares would represent a minority
interest in the Company and are illiquid. Following a Public Offering, “Fair
Market Value” shall mean, as of any date of determination, the mid-point between
the high and the low trading prices for such date per share of Common Shares as
reported on the principal stock exchange on which the shares of Common Shares
are then listed.

 

“Grant Date” means, with respect to any Award, the date as of which such Award
is granted pursuant to the Plan.

 

“Initial Investors” means, collectively, the Carlyle Investors, the CDR
Investors and the Merrill Lynch Investors.

 

“Investors” means collectively (i) Initial Investors (ii) TC Group L.L.C. (which
operates under the trade name The Carlyle Group), (iii) Clayton, Dubilier &
Rice, Inc., (iv) Merrill Lynch Global Partners, Inc., (v) any Affiliate of any
thereof, including any investment fund or vehicle managed, sponsored or advised
by any thereof, (vi) any successor in interest to any thereof.

 

“Key Employee” means a “key employee” as defined in Section 416(i) of the Code,
without regard to paragraph (5) thereof.

 

11

--------------------------------------------------------------------------------


 

“Merrill Lynch Investors” means, collectively, (i) ML Global Private Equity
Fund, L.P., (ii) Merrill Lynch Ventures L.P. 2001, (iii) CMC-Hertz Partners,
L.P., and (iv) ML Hertz Co-Investor, L.P.

 

“Option” means the right granted pursuant to the Plan to purchase one Common
Share.

 

“Option Agreement” means an agreement between the Company and a Participant
embodying the terms of any Options granted pursuant to the Plan and in the
form approved by the Board from time to time for such purpose.

 

“Participant” means any Employee or Eligible Director who is granted an Award.

 

“Person” means any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

 

“Plan” means this Hertz Global Holdings, Inc. Stock Incentive Plan.

 

“Public Offering” means the first day as of which (i) sales of Common Shares are
made to the public in the United States pursuant to an underwritten public
offering of the Common Shares led by one or more underwriters at least one of
which is an underwriter of nationally recognized standing or (ii) the Board has
determined that shares of the Common Shares otherwise have become
publicly-traded for this purpose.

 

“Special Termination” means a termination by reason of the Participant’s death
or Disability.

 

“Subscription Agreement” means a stock subscription agreement between the
Company and a Participant embodying the terms of any stock purchase made
pursuant to the Plan and in the form approved by the Board from time to time for
such purpose.

 

“Subsidiary” means any corporation, limited liability company or other entity, a
majority of whose outstanding voting securities is owned, directly or
indirectly, by the Company.

 


SECTION 11.2                                GENDER AND NUMBER. EXCEPT WHEN
OTHERWISE INDICATED BY THE CONTEXT, WORDS IN THE MASCULINE GENDER USED IN THE
PLAN SHALL INCLUDE THE FEMININE

 

12

--------------------------------------------------------------------------------


 


GENDER, THE SINGULAR SHALL INCLUDE THE PLURAL, AND THE PLURAL SHALL INCLUDE THE
SINGULAR.

 

Article XII
Miscellaneous Provisions

 


SECTION 12.1                                NONTRANSFERABILITY OF AWARDS. EXCEPT
AS OTHERWISE PROVIDED HEREIN OR AS THE BOARD MAY PERMIT ON SUCH TERMS AS IT
SHALL DETERMINE, NO AWARDS GRANTED UNDER THE PLAN MAY BE SOLD, TRANSFERRED,
PLEDGED, ASSIGNED, HEDGED, ENCUMBERED OR OTHERWISE ALIENATED OR HYPOTHECATED,
OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION. ALL RIGHTS WITH
RESPECT TO AWARDS GRANTED TO A PARTICIPANT UNDER THE PLAN SHALL BE EXERCISABLE
DURING THE PARTICIPANT’S LIFE-TIME BY SUCH PARTICIPANT ONLY (OR, IN THE EVENT OF
THE PARTICIPANT’S DISABILITY, SUCH PARTICIPANT’S LEGAL REPRESENTATIVE).
FOLLOWING A PARTICIPANT’S DEATH, ALL RIGHTS WITH RESPECT TO AWARDS THAT WERE
OUTSTANDING AT THE TIME OF SUCH PARTICIPANT’S DEATH AND HAVE NOT TERMINATED
SHALL BE EXERCISED BY HIS DESIGNATED BENEFICIARY OR BY HIS ESTATE IN THE ABSENCE
OF A DESIGNATED BENEFICIARY.

 


SECTION 12.2                                TAX WITHHOLDING. THE COMPANY OR THE
SUBSIDIARY EMPLOYING A PARTICIPANT SHALL HAVE THE POWER TO WITHHOLD UP TO THE
MINIMUM STATUTORY REQUIREMENT, OR TO REQUIRE SUCH PARTICIPANT TO REMIT TO THE
COMPANY OR SUCH SUBSIDIARY, AN AMOUNT SUFFICIENT TO SATISFY ALL U.S. FEDERAL,
STATE, LOCAL AND ANY NON-U.S. WITHHOLDING TAX OR OTHER GOVERNMENTAL TAX, CHARGE
OR FEE REQUIREMENTS IN RESPECT OF ANY AWARD GRANTED UNDER THE PLAN.

 


SECTION 12.3                                BENEFICIARY DESIGNATION. PURSUANT TO
SUCH RULES AND PROCEDURES AS THE BOARD MAY FROM TIME TO TIME ESTABLISH, A
PARTICIPANT MAY NAME A BENEFICIARY OR BENEFICIARIES (WHO MAY BE NAMED
CONTINGENTLY OR SUCCESSIVELY) BY WHOM ANY RIGHT UNDER THE PLAN IS TO BE
EXERCISED IN CASE OF SUCH PARTICIPANT’S DEATH. EACH DESIGNATION WILL REVOKE ALL
PRIOR DESIGNATIONS BY THE SAME PARTICIPANT, SHALL BE IN A FORM REASONABLY
PRESCRIBED BY THE BOARD, AND WILL BE EFFECTIVE ONLY WHEN FILED BY THE
PARTICIPANT IN WRITING WITH THE BOARD DURING HIS LIFETIME.

 


SECTION 12.4                                DELIVERY OF FINANCIAL STATEMENTS TO
PARTICIPANTS. EACH YEAR THE COMPANY WILL PROVIDE THE COMPANY’S ANNUAL FINANCIAL
STATEMENTS TO THE PARTICIPANTS.

 


SECTION 12.5                                LIMITATION ON NUMBER OF OUTSTANDING
OPTIONS. AT NO TIME SHALL THE TOTAL NUMBER OF SHARES OF COMMON SHARES ISSUABLE
UPON EXERCISE OF ALL OUTSTANDING OPTIONS AND THE TOTAL NUMBER OF SHARES OF
COMMON SHARES PROVIDED FOR UNDER ANY BONUS OR SIMILAR PLAN OR AGREEMENT OF THE
COMPANY EXCEED 30%, AS

 

13

--------------------------------------------------------------------------------


 


CALCULATED IN ACCORDANCE WITH THE CONDITIONS AND EXCLUSIONS OF CALIFORNIA CODE
OF REGULATIONS, TITLE 10, CH. 3, SECTION 260.140.45, OF THE SECURITIES
OUTSTANDING AT THE TIME THE CALCULATION IS MADE.

 


SECTION 12.6                                NO GUARANTEE OF EMPLOYMENT OR
PARTICIPATION. NOTHING IN THE PLAN OR IN ANY AGREEMENT GRANTED HEREUNDER SHALL
INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO
TERMINATE ANY PARTICIPANT’S EMPLOYMENT OR RETENTION AT ANY TIME, OR CONFER UPON
ANY PARTICIPANT ANY RIGHT TO CONTINUE IN THE EMPLOY OR RETENTION OF THE COMPANY
OR ANY SUBSIDIARY. NO EMPLOYEE OR ELIGIBLE DIRECTOR SHALL HAVE A RIGHT TO BE
SELECTED AS A PARTICIPANT OR, HAVING BEEN SO SELECTED, TO RECEIVE ANY AWARDS.

 


SECTION 12.7                                NO LIMITATION ON COMPENSATION; NO
IMPACT ON BENEFITS. NOTHING IN THE PLAN SHALL BE CONSTRUED TO LIMIT THE RIGHT OF
THE COMPANY OR ANY SUBSIDIARY TO ESTABLISH OTHER PLANS OR TO PAY COMPENSATION TO
ITS EMPLOYEES OR ELIGIBLE DIRECTORS, IN CASH OR PROPERTY, IN A MANNER THAT IS
NOT EXPRESSLY AUTHORIZED UNDER THE PLAN. EXCEPT AS MAY OTHERWISE BE SPECIFICALLY
AND UNEQUIVOCALLY STATED UNDER ANY EMPLOYEE BENEFIT PLAN, POLICY OR PROGRAM, NO
AMOUNT PAYABLE IN RESPECT OF ANY AWARD SHALL BE TREATED AS COMPENSATION FOR
PURPOSES OF CALCULATING A PARTICIPANT’S RIGHTS UNDER ANY SUCH PLAN, POLICY OR
PROGRAM. THE SELECTION OF AN EMPLOYEE AS A PARTICIPANT SHALL NEITHER ENTITLE
SUCH EMPLOYEE TO, NOR DISQUALIFY SUCH EMPLOYEE FROM, PARTICIPATION IN ANY OTHER
AWARD OR INCENTIVE PLAN.

 


SECTION 12.8                                NO VOTING RIGHTS. EXCEPT AS
OTHERWISE REQUIRED BY LAW, NO PARTICIPANT HOLDING ANY AWARDS GRANTED UNDER THE
PLAN SHALL HAVE ANY RIGHT IN RESPECT OF SUCH AWARDS TO VOTE ON ANY MATTER
SUBMITTED TO THE COMPANY’S STOCKHOLDERS UNTIL SUCH TIME AS THE SHARES OF COMMON
SHARES UNDERLYING SUCH AWARDS HAVE BEEN ISSUED, AND THEN, SUBJECT TO THE VOTING
RESTRICTIONS CONTAINED IN THE SUBSCRIPTION AGREEMENT.

 


SECTION 12.9                                REQUIREMENTS OF LAW. THE GRANTING OF
AWARDS AND THE ISSUANCE OF SHARES OF COMMON SHARES PURSUANT TO THE PLAN SHALL BE
SUBJECT TO ALL APPLICABLE LAWS, RULES AND REGULATIONS, AND TO SUCH APPROVALS BY
ANY GOVERNMENTAL AGENCIES OR NATIONAL SECURITIES EXCHANGES AS MAY BE REQUIRED.
NO AWARDS SHALL BE GRANTED UNDER THE PLAN, AND NO COMMON SHARES SHALL BE ISSUED
UNDER THE PLAN, IF SUCH GRANT OR ISSUANCE WOULD RESULT IN A VIOLATION OF
APPLICABLE LAW, INCLUDING U.S. FEDERAL SECURITIES LAWS AND ANY APPLICABLE STATE
OR NON-U.S. SECURITIES LAWS.

 


SECTION 12.10                          FREEDOM OF ACTION. NOTHING IN THE PLAN OR
ANY AWARD AGREEMENT EVIDENCING AN AWARD SHALL BE CONSTRUED AS LIMITING OR
PREVENTING THE COMPANY OR ANY SUBSIDIARY FROM TAKING ANY ACTION THAT IT DEEMS
APPROPRIATE OR IN ITS BEST INTEREST (AS DETERMINED IN ITS SOLE AND ABSOLUTE
DISCRETION) AND NO

 

14

--------------------------------------------------------------------------------


 


PARTICIPANT (OR PERSON CLAIMING BY OR THROUGH A PARTICIPANT) SHALL HAVE ANY
RIGHT RELATING TO THE DIMINISHMENT IN THE VALUE OF ANY AWARD AS A RESULT OF ANY
SUCH ACTION.

 


SECTION 12.11                          UNFUNDED PLAN; PLAN NOT SUBJECT TO ERISA.
THE PLAN IS AN UNFUNDED PLAN AND PARTICIPANTS SHALL HAVE THE STATUS OF UNSECURED
CREDITORS OF THE COMPANY. THE PLAN IS NOT INTENDED TO BE SUBJECT TO THE EMPLOYEE
RETIREMENT INCOME AND SECURITY ACT OF 1974, AS AMENDED.

 


SECTION 12.12                          TERM OF PLAN. THE PLAN SHALL BE EFFECTIVE
AS OF FEBRUARY 15, 2006 (THE “EFFECTIVE DATE”) AND SHALL CONTINUE IN EFFECT,
UNLESS SOONER TERMINATED PURSUANT TO ARTICLE X, UNTIL THE TENTH ANNIVERSARY OF
SUCH DATE. THE PROVISIONS OF THE PLAN SHALL CONTINUE THEREAFTER TO GOVERN ALL
OUTSTANDING AWARDS.

 


SECTION 12.13                          GOVERNING LAW. THE PLAN, AND ALL
AGREEMENTS HEREUNDER, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF DELAWARE REGARDLESS OF THE APPLICATION OF RULES OF CONFLICT
OF LAW THAT WOULD APPLY THE LAWS OF ANY OTHER JURISDICTION.

 

15

--------------------------------------------------------------------------------

 
